I concur in the judgment of affirmance and agree that attorneys' fees are determined by the trial court and not the jury. Further, a party seeking attorneys' fees has the burden of demonstrating the reasonable value of such services. Swanson v.Swanson (1976), 48 Ohio App. 2d 85. While the determination of the amount of attorneys' fees is within the discretion of the trial court, there must be some evidence before the court to justify the award. Before an appellate court can affirm the award of reasonable attorneys' fees by a trial court, the record, whether in the form of affidavits and/or other documentary material submitted to the trial court, or in the form of a transcript of an oral hearing, must support the court's determination. Watters v. Love, Admr. (1965), 1 Ohio App. 2d 571. See also the Code of Professional Responsibility, DR 2-106(B), which sets forth the guidelines to determine the reasonableness of attorneys' fees.
The time spent by an attorney and a reasonable rate to be charged for that time are important factors to be considered by the court. But fees may not always be awarded only on the basis of time and an hourly charge. The trial court may disagree with the attorney as to the amount of time reasonably required to perform the particular service. The court will give the evidence such weight as is warranted under all the facts and circumstances in a given case. The court's determination should be based upon the actual value of the necessary service. SeeHlavin v. W. E. Plechaty Co. (1971), 28 Ohio App. 2d 43. *Page 127